Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 5/20/2021.  Applicant has elected Species ii, corresponding to claims 7-20. Species i, corresponding to claims 1-6, is withdrawn from further consideration. The examiner also acknowledges the applicant’s cancellation of 1-6.
	

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not wholly persuasive; some arguments are moot in view of new grounds of rejection of the amended claim scope. See details below:

Examiner response to Applicant Argument regarding Claim 7 and 14: these arguments are moot due to new grounds provided below

Applicant Argument Summary regarding Claim 9 and 16: The examiner has not explicitly stated which of the KSR rationales are being used.

Examiner Response: There is no requirement to explicitly state the specific KSR rationale, however the examiner is relying on a rationale comparable to the teaching, suggestion, or motivation variety for the legal conclusion reached.

Applicant Argument Summary regarding Claims 10 and 17: Mere disclosure of a rough face does not disclose the same structure as “a plurality of ridges” because the definition of a ridge is fairly broad. “Ridge” only limits the invention to some elevated portion of a surface, in relation to surround portions of the surface. A rough surface (or face) therefore comprises a plurality of ridges.

Examiner Response: A rough face will necessarily contain a plurality of ridges.

Any additional arguments are dependent on or repetitions of the arguments above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14, the applicant recites “a polyimide layer directly coupled over the first side of the die” and the examiner is not sure what the meaning is of “directly coupled over”. Claim 7 uses similar but different language, reciting “directly couple to” in a limitation regarding a passivation layer. The examiner believes that claim 14 has different language because the applicant intends to claim a different scope.
For the sake of compact prosecution, the examiner presumes the language is intended to mean “a polyimide layer directly 

Claims 15-20 are rejected on a similar basis due to dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 7, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US # 20180166396).

Regarding Claim 7, Lee teaches a semiconductor package (see Figs. 1 and corresponding text), comprising: 
a die (100’) comprising a first side (top), a second side, a third side, a fourth side, a fifth side (the sides around the horizontal perimeter), and a sixth side (bottom), the first side of the die comprising a plurality of electrical contacts (140, 360); 
a first mold compound (lowest insulating layer of RDL layer of 350, a between dies layer 340) covering the first side of the die, the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die, wherein the plurality of electrical contacts extend through a plurality of openings in the first mold compound (shown); 
a passivation layer (160) directly coupled to the first side of the die; and 
one of a second mold compound or a laminate resin (190) covering the sixth side of the die.

Regarding Claim 8, Lee teaches the package of claim 7, wherein the sixth side opposes the first side (shown).

Regarding Claim 11, Lee teaches the package of claim 7, wherein the plurality of electrical contacts comprise one of a combination of nickel, gold, and aluminum or a combination of tin, silver, and copper (parts 140 is Au, part 360 is Al, and part 370 is Ni).

Regarding Claim 12, Lee teaches the package of claim 7, wherein the passivation layer (160) is covered by the first mold compound (350, 340).

Regarding Claim 13, Lee teaches the package of claim 7, further comprising a polyimide layer (upper layer of 350, nearest connectors 380) coupled over the first side of the die (shown; see [0066] where it describes “PI”).

Regarding Claim 14, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Lee teaches a semiconductor package (see Figs. 1 and corresponding text), comprising: 
a die (100) comprising a first side (top), a second side (left), a third side (right), a fourth side (into the page, back), a fifth side (into the page, front), and a sixth side (bottom), the first side of the die comprising a plurality of electrical contacts (starting at 140 and including conductive material up to 380);
a first mold compound (middle insulating layer of RDL layer of 350; a layer 340 between dies) covering the first side of the die, the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die (shown), wherein the plurality of electrical contacts extend through a plurality of openings in the first mold compound (shown where 140 penetrates through);
a polyimide layer (a lowest portion of 350) directly 


Regarding Claim 15, Lee teaches the package of claim 14, wherein the sixth side opposes the first side (shown).

Regarding Claim 18, Lee teaches the package of claim 14, wherein the plurality of electrical contacts comprise one of a combination of nickel, gold, and aluminum or a combination of tin, silver, and copper (parts 140 is Au, part 360 is Al, and part 370 is Ni).

Regarding Claim 19, Lee teaches the package of claim 14, further comprising a solder resist layer (uppermost layer 350; [0066]) coupled to the first side of the die and covered by the first mold compound (the surface of this part of 350 is covered by part of layer 160 if the drawing is inverted).

Regarding Claim 20, Lee teaches the package of claim 14, wherein the polyimide layer is covered by the first mold compound (shown in direct contact).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US # 20180166396) in view of Grivna (US # 20110175242).

Regarding Claim 9, although Lee discloses much of the claimed invention, it does not explicitly teach the package of claim 7, wherein a perimeter of the first side of the die comprises one of an octagon or a rounded rectangle.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Grivna teaches a similar package (see Fig. 9 and corresponding text) wherein a perimeter of a top side of a die (136-142) comprises an octagon (shown).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the die perimeter, taught in Lee, as suggested by Grivna. Specifically, the modification suggested by Grivna would be to employ a 


Regarding Claim 16, although Lee discloses much of the claimed invention, it does not explicitly teach the package of claim 14, wherein a perimeter of the first side of the die comprises one of an octagon or a rounded rectangle.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Grivna teaches a similar package (see Fig. 9 and corresponding text) wherein a perimeter of a top side of a die (136-142) comprises an octagon (shown).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the die perimeter, taught in Lee, as suggested by Grivna. Specifically, the modification suggested by Grivna would be to employ a package of claim 14, wherein a perimeter of the first side of the die comprises one of an octagon or a rounded rectangle. The rationale for this modification is that non-rectangular . 


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US # 20180166396) in view of Kabayashi (US # 20030017645)

Regarding Claim 10, although Lee discloses much of the claimed invention, it does not explicitly teach the package of claim 7, wherein the first mold compound is anchored to the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die through a plurality of ridges formed in the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Kabayashi teaches a similar package (see Figs. 6-7 and corresponding text) wherein a first mold compound (50) is anchored to the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die (same basic surfaces as the die in Lee, shown best in Figs. 6B and 7A) through a plurality of ridges (rough surface described in isolation trench 61; [0076]) formed in the second 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the die, taught in Lee, as suggested by Kabayashi. Specifically, the modification suggested by Kabayashi would be to employ a package of claim 7, wherein the first mold compound is anchored to the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die through a plurality of ridges formed in the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die. The rationale for this modification is that a ridged surface provides better adhesion for the mold compound ([0076]). This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of adhesion of rough surfaces are well known in the art (see MPEP 2144.01).


Regarding Claim 17, although Lee discloses much of the claimed invention, it does not explicitly teach the package of claim 14, wherein the first mold compound is anchored to the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die through a plurality of ridges formed in the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die.



For example, Kabayashi teaches a similar package (see Figs. 6-7 and corresponding text) wherein a first mold compound (50) is anchored to the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die (same basic surfaces as the die in Lee, shown best in Figs. 6B and 7A) through a plurality of ridges (rough surface described in isolation trench 61; [0076]) formed in the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die (the trench surrounds each die, shown in Fig. 6B).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the die, taught in Lee, as suggested by Kabayashi. Specifically, the modification suggested by Kabayashi would be to employ a package of claim 14, wherein the first mold compound is anchored to the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die through a plurality of ridges formed in the second side of the die, the third side of the die, the fourth side of the die, and the fifth side of the die. The rationale for this modification is that a ridged surface provides better adhesion for the mold compound ([0076]). This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of adhesion of rough surfaces are well known in the art (see MPEP 2144.01).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899